Citation Nr: 1718121	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  05-02 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1989. 

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO). 

In a May 2007 decision, the Board denied the claim on appeal. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). Based on a June 2009 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in June 2009 for development in compliance with the Joint Motion. In November 2009, the Board vacated the prior Board decision and remanded the matter for additional development in accordance with the Joint Motion. Pursuant to the Joint Motion, the claim was most recently remanded by the Board in June 2013 for additional development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's sarcoidosis first manifested during active service.


CONCLUSION OF LAW

The criteria to establish service connection for sarcoidosis are met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran has submitted a December 2011 opinion from Dr. C.E.H. showing that it is as likely as not that the Veteran's chest pains in service was a manifestation of her current sarcoidosis. The Veteran has competently and credibly asserted that the sarcoidosis symptoms she now experiences began during service and have continued in the same way since then. 

The Veteran was afforded a VA medical examination in November 2015, and the examiner provided a negative nexus opinion. However, the Board finds that it has no particular reason to favor one opinion over the other. Both are reasoned and probative to the issue at hand. The other opinions of record, both positive and negative, are somewhat conclusory, less probative and thus afforded little weight. As the evidence is at least in equipoise, the benefit-of-the-doubt doctrine is for application and service connection for sarcoidosis is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")


ORDER

Service connection for sarcoidosis is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


